Citation Nr: 1326937	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  05-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diverticulitis, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to March 1967, including service in Vietnam, and additional service in the National Guard, which includes a period of inactive duty training in March 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In September 2008, the Board, in pertinent part, remanded these three claims for service connection for diverticulitis, hypertension and a skin disorder to the Appeals Management Center (AMC) for additional development.  

In November 2011, the Board received an additional written statement from the Veteran along with a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in which he identified private medical treatment providers who recently treated him for "all his conditions."  As noted below, efforts to obtain these private medical treatment records proved to be unsuccessful.  

The Board also observes that the Veteran was previously represented by the Disabled American Veterans service organization, but in correspondence of November 2011 the Veteran revoked that power of attorney. 

In January 2012 the Board remanded these matters to the agency of original jurisdiction for further development.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to, in part, seek to obtain medical records from a specifically-identified private physician.  This physician informed VA in May 2012 that she had no records to supply.  The Board is satisfied that there has been substantial compliance with this specific remand directive and the Board may therefore proceed with appellate review.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also as part of the January 2012 remand, as explained below, however, a remand directive seeking to verify any and all of the Veteran's periods of ACDUTRA and INACDUTRA was not completed, although, as requested, and as discussed below, there were attempts to verify the exact dates of this additional service.  See D'Aries, Stegall.  So the Board must again remand these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was most recently remanded in January 2012.  Unfortunately, as noted above, the Board finds that the requested action was not sufficiently completed and another remand is required.  Stegall.

Following the January 2012 Board remand, the AMC requested verification of all periods of service in a request to the National Personnel Records Center (NPRC).  NPRC responded in April 2012 that no pertinent records were stored there.  Leave and earning statements were later obtained from the Defense Finance and Accounting Service in August 2012.  This information, however, did not include the sought after complete information regarding the dates and types of service.  Also, the Army Reserve Personnel Center informed the AMC in March 2012 that the Veteran was a retiree of the U.S. Air Force, and that, as such, instructed that the Air Force be contacted in an effort to verify his active and inactive service dates.  This was not done.  Therefore, another remand to rectify the noncompliance is necessary.  Stegall.

As the Board also explained in its January 2012 remand, if it was reasonably certain these records do not exist or that any further efforts to obtain them would be futile, the Veteran needed to be provided an explanation of how service records are maintained, why the search that was undertaken constituted a reasonably exhaustive search, and why further efforts were not justified.  38 C.F.R. §§ 3.159(c)(2), (c)(3), and (e)(1).  This apparently was not done.  Hence, there was not compliance with this remand directive, thus requiring this additional remand.  See Dyment, 13 Vet. App. At 146-47; Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  

Review of the Veteran's voluminous claims folder also shows that the Veteran, in March and September 2012, as well as in March 2013, informed VA that he was currently in receipt of medical treatment at the VA Medical Center (VAMC) in San Juan.  He expressed his opinion that such records should be obtained as they would support his claim.  Review of the claims folder shows that the most recent medical record on file from this facility is dated in September 2010.  Efforts to obtain these outstanding VA medical treatment records is not shown to have been undertaken.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These yet to be obtained VA medical records from the San Juan VAMC may contain information critical to the matters at hand, and VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(2) (2012).

The Board also observes that as part of its January 2012 remand, if a "term of ACDUTRA" was verified, the Veteran's claims folder was to be sent to the VA examiner who had conducted a November 2009 examination, so that an opinion could be obtained concerning the medical question of whether or not the Veteran's diverticulitis and/or hypertension was related to a period of ACDUTRA.  This opinion, negative in nature, was obtained in January 2013.  

This unfavorable medical nexus opinion, notwithstanding, the AMC failed to comply with the first and foremost aspect of the requested development by failing to make the critical determination as to exactly when the Veteran was on ACDUTRA and INACDUTRA in violation of the Board's January 2012 remand directive number two.  So without complying with this important step in the further development of the claims, the AMC should not have then proceeded to seek the opinion mentioned for the medical nexus opinion concerning the etiology of these claimed disabilities unless and until it was determined that any further attempts to clarify these additional dates of service would be to no avail.  The obtaining of this opinion was contingent on obtaining clarification of when he was on ACDUTRA and INACDUTRA because his claim was not entirely predicated on just his one documented period of active service, so determining the exact dates of ACDUTRA and/or INACDUTRA is crucial.

The Board also notes that a January 2013 examination/opinion obtained regarding the claim seeking service connection for a skin disorder is also insufficient.  The VA examiner who had previously examined the Veteran in December 2009 at that time is shown to have referred to service treatment records dated in June 1985 and June 1989.  These are shown to reveal clinical findings of allergic dermatitis in June 1985 and contact dermatitis in June 1989.  The January 2013 report failed to mention these findings.  Again, it is necessary to ascertain the precise dates of ACDUTRA and INACDUTRA in order to properly adjudicate these service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for an exhaustive search to verify each and every period of ACDUTRA and INACDUTRA performed by the Veteran in the reserve.  The U.S. Air Force should be contacted in an effort to verify his active and inactive service dates.

If any location contacted suggests other sources of the information sought, those sources should be encompassed by the search. 

If it becomes reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the appellant a written explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  See 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).

2.  The AMC/RO should obtain and associate with the claims file all VA treatment records from the VAMC in San Juan, Puerto Rico, dating from September 2010 to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  If a term of ACDUTRA is verified, the AMC/RO should forward the Veteran's claims folder to the examiner who conducted the November 2009 and January 2013 addendum and request an opinion regarding the relationship, if any, between a diverticular disorder and/or hypertension and ACDUTRA.  The examiner must determine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current diverticular disease and/or hypertension is related to any confirmed period of ACDUTRA service.  The AMC/RO MUST provide the examiner a list of all dates on which the appellant served in an ACDUTRA capacity.  If the examiner determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  A complete rationale for any opinion offered must be provided.

4.  The AMC/RO should also forward the Veteran's claims folder to the examiner who conducted the December 2009 (and January 2013 addendum) VA skin examination and request an opinion regarding the relationship, if any, between a skin disorder and active service.  The examiner must determine whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that any current skin disorder is related to the Veteran's period of active service from October 1960 to March 1967.  In providing an opinion, the examiner should discuss the significance, if any, of the Veteran's documented reports of skin rash in May and June 1966 and of hives in February 1967.  Also, if a period of ACDUTRA is shown to have been in effect in June 1985 and June 1989, the examiner should opine as to whether it is at least as likely as not, that any current skin disorder is related to these specific findings.  If the examiner determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  A complete rationale for any opinion offered must be provided.

5.  The AMC/RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO/AMC must take appropriate corrective action.  See Stegall.

6.  Thereafter, the AMC/RO should readjudicate the appealed issues of entitlement to service connection.  If the appeal remains denied in any respect, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


